        Case 8:21-cv-00260-VMC-SPF Document 1-2 Filed 02/03/21 Page 1 of 20 PageID 31




 SurgCenter Northeast
 2438 Martin Luther King St N
 Suite C
 SAINT PETERSBURG, FL 33704
 Phone: 727-202-2912                                                                MRN:
 LUIS MESA


                                                                                     9/14/2020
                                      ITEMIZED STATEMENT


 Date          Transaction                                                 Amount    Open Amount
03/13/20       Arthroscopy, Shoulder, Surgical; Synovectomy,            19,166.00      19,166.00
               Complete (29821)
03/13/20       Arthroscopy, Shoulder, Surgical; Debridement,            19,166.00      19,166.00
               Extensive (29823)
03/13/20       Arthroscopy, Shoulder, Surgical; With Lysis And          19,166.00      19,166.00
               Resection Of Adhesions, With Or Without
               Manipulation (29825)
03/13/20       Arthroscopy, Shoulder, Surgical; Decompression Of        19,166.00      19,166.00
               Subacromial Space With Partial Acromioplasty, With
               Coracoacromial Ligament (ie, Arch) Release, When
               Performed (list Separately In Addition To Code For
               Primary Procedure) (29826)
03/13/20       Injection, Anesthetic Agent; Brachial Plexus,             3,699.45          3,699.45
               Single (64415)
03/13/20       Stryker Probe, Ref 0279-401-100 (99070)                     680.00            680.00


                                                                        Balance:       81,043.45




                                                                    COMPOSITE EXHIBIT "B"
                                                                                     Page 1 of 1
Case 8:21-cv-00260-VMC-SPF Document 1-2 Filed 02/03/21 Page 2 of 20 PageID 32
Case 8:21-cv-00260-VMC-SPF Document 1-2 Filed 02/03/21 Page 3 of 20 PageID 33
Case 8:21-cv-00260-VMC-SPF Document 1-2 Filed 02/03/21 Page 4 of 20 PageID 34
Case 8:21-cv-00260-VMC-SPF Document 1-2 Filed 02/03/21 Page 5 of 20 PageID 35
Case 8:21-cv-00260-VMC-SPF Document 1-2 Filed 02/03/21 Page 6 of 20 PageID 36
Case 8:21-cv-00260-VMC-SPF Document 1-2 Filed 02/03/21 Page 7 of 20 PageID 37
          Case 8:21-cv-00260-VMC-SPF Document 1-2 Filed 02/03/21 Page 8 of 20 PageID 38

Patient Information                            - Mesa, Luis
301 Belcher Rd N Apt 1852                                               Make Check Payable To:                 BAEP
Largo,FL 33771-2010                                                   Bay Area Emergency Physicians
                                                                      PO Box 10919
Guarantor Name                                                         Daytona Beach,FL 321201919


Date Of Service                Physician                              Facility                                                   CPT
08/17/2019                     Feid, Kristin                           Morton Plant Hospital                                      99284

Bill To                        Status           Billed Date   Ded      Billed Amt              Paid Dt    Paid Amt    Check No    TIC
                               Charge           08/17/19                $621.00                08/27/19   ($621.00)

                               Sent ECS         08/27/19                $621.00                09/06/19   $76.01                  101

                               Contractual      09/06/19                $544.99                09/06/19   $544.99

             Agency Balance:   $0.00                Agency Com Due:     $0.00                        Proc Balance:    $0.00         Coll Stat: N

Date Of Service                Physician                              Facility                                                   CPT
08/17/2019                     Feid, Kristin                           Morton Plant Hospital                                      12001

Bill To                        Status           Billed Date   Ded      Billed Amt              Paid Dt    Paid Amt    Check No    TIC
                               Charge           08/17/19                $453.00                08/27/19   ($453.00)

                               Sent ECS         08/27/19                $453.00                09/06/19   $27.96                  101

                               Contractual      09/06/19                $425.04                09/06/19   $425.04

             Agency Balance:   $0.00                Agency Com Due:     $0.00                        Proc Balance:    $0.00         Coll Stat: N

               Total Balance: $0.00




Ran On 9/27/2019 10:45:31 AM                                    By: DUVASAWKO\AJ639                                           Page: 1 of 1
Case 8:21-cv-00260-VMC-SPF Document 1-2 Filed 02/03/21 Page 9 of 20 PageID 39
Case 8:21-cv-00260-VMC-SPF Document 1-2 Filed 02/03/21 Page 10 of 20 PageID 40
Case 8:21-cv-00260-VMC-SPF Document 1-2 Filed 02/03/21 Page 11 of 20 PageID 41
             Case 8:21-cv-00260-VMC-SPF Document 1-2 Filed 02/03/21 Page 12 of 20 PageID 42


                                                                                                                                                            Patient Ledger
                                                                                                                                                            Date Printed: 09/15/2020
Diagnostic Imaging Consultants
5136 Central Avenue
SAINT PETERSBURG, FL 33707-1833

Filters : Patient Number:
Ticket No       Date             CPT Code      Transaction Description                                            Charges   Payment     Chg.Adj      Pymt Adj.      Balance
                                 Patient Information                                                                        Responsible Party Information
Name:                            MESA, LUIS                                                                                 DOLMAN LAW GROUP, THE
Patient Number:
Address:                                                                                                                    800 N BELCHER RD
                                                                                                                            CLEARWATER, FL 33765
Home Phone:
Work Phone:
Sex:                             M                                                                                          M
Birth Date:                      08/26/1992                                                                                 01/01/1969
Chart No.:

93012
                10/03/2019       72052            CERVICAL SPINE 6 OR                                             $96.00    $0.00        $0.00      $0.00           $96.00
                                                  MORE VIEWS
                10/03/2019       72110            LUMBAR MINIMUM 4V                                               $78.00    $0.00        $0.00      $0.00           $78.00
                                                  Total for Ticket:                                               $174.00   $0.00        $0.00      $0.00           $174.00
                                                  Total for Location:                                             $174.00   $0.00        $0.00      $0.00           $174.00

Grand Total:                                                                                                      $174.00   $0.00        $0.00      $0.00           $174.00




Copyright © 1999-present Nuesoft Technologies, Inc. | www.nuesoft.com   [PtLedger.rptdesign 7/20/18 8:55:27 PM]                                                  Page : 1 of 1
            Case 8:21-cv-00260-VMC-SPF Document 1-2 Filed 02/03/21 Page 13 of 20 PageID 43

                                                                                             Locations
                                                                           1881 W. Kennedy Blvd., Suite A., Tampa, FL 33606
                                                                                                  
                                                                                515 Missouri Ave. N., Largo, FL 33770




Date: September 8, 2020

Atty: Dolman Law Group

Patient: Mesa, Luis


Account #:


 Claim No    Date            Description                     Charges     Payments          Adjust       Pt Bal       Ins Bal
 48641       04/14/2020      99203                             471.48                                                471.48
 48696       04/28/2020      64490                           2,669.00                                              2,669.00
 48696       04/28/2020      64491                           1,426.00                                              1,426.00
 48697       04/28/2020      99213                             435.00                                                435.00
 48794       05/12/2020      99214                             694.00                                                694.00
 48928       05/26/2020      99214                             694.00                                                694.00
 48929       05/26/2020      64490                           5,338.00                                              5,338.00
 48929       05/26/2020      64491                           2,852.00                                              2,852.00
 49319       06/23/2020      64633                           4,365.00                                              4,365.00
 49319       06/23/2020      64634                           4,527.00                                              4,527.00
 49320       06/23/2020      99214                           1,108.00                                              1,108.00
 49529       07/07/2020      99213                             831.00                                                831.00
 49925       08/04/2020      99214                           1,108.00                                              1,108.00
 50324       09/01/2020      99214                           1,108.00                                              1,108.00

             Total                                         27,626.48           0.00          0.00         0.00    27,626.48




*Please note: This balance may not reflect the entire balance due from all invoices with Choice Health Care, Inc. d.b.a. Interventional Spine &
                         Joint. For further billing inquiries, please contact our billing department at 813.513.3030.

                        Make Checks Payable to: Choice Health Care, Inc. d.b.a. Interventional Spine & Joint

                                              TIN: 30-051-7519, NPI: 155-850-7582
                              Corporate Billing Address: 515 Missouri Avenue N., Largo, FL 33770
Case 8:21-cv-00260-VMC-SPF Document 1-2 Filed 02/03/21 Page 14 of 20 PageID 44
       Case 8:21-cv-00260-VMC-SPF Document 1-2 Filed 02/03/21 Page 15 of 20 PageID 45
                                        STATEMENT OF ACCOUNT
                                                                                                                Page: 1 of 5
                                                   Spinal Correction Center
                                                         515 Missouri Ave                                Tax ID:
                                                         Largo, FL, 33770                                  Date: 09/16/2020




       Luis Mesa
       301 Belche                                                                                 ICD Diagnosis codes
                                                                                                  S134XXA
                                                                                                  S233XXA
                                                                                                  S335XXA
                                                                                                  M791

 Selected transactions for period: 09/06/2019 to 09/16/2020
Date       Service description           Pr       CPT           Fee Deductible     P.W-off      P.Paid   Ins.W-off      Ins.Paid

09/06/2019 COMP NP EXAM                  F       99205      $400.00
09/06/2019 CERVICAL XRAYS COMPLETE       F       72052      $300.00
09/06/2019 LUMBAR XRAYS COMPLETE         F       72110      $195.00
09/06/2019 SPINE SINGLE VIEW 14 X 17     F       72020       $50.00
09/06/2019 CHIROPRACTIC ADJUSTMENT       F       98941       $95.00
09/10/2019 CHIROPRACTIC ADJUSTMENT       F       98941       $95.00
09/10/2019 REVIEW OF FINDINGS            F       99213      $205.00
09/10/2019 EXTREMITY ADJUSTMENT          F       98943       $45.00
09/16/2019 CHIROPRACTIC ADJUSTMENT       F       98941       $95.00
09/17/2019 CHIROPRACTIC ADJUSTMENT       F       98941       $95.00
09/17/2019 THERAPEUTIC EXERCISE          F       97110      $120.00
09/19/2019 CHIROPRACTIC ADJUSTMENT       F       98941       $95.00
09/19/2019 EXTREMITY ADJUSTMENT          F       98943       $45.00
09/19/2019 THERAPEUTIC EXERCISE          F       97110      $120.00




                                               PATIENT BALANCE

  Previous balance on 09/05/2019                                      :            0.00
  Selected transactions for period 09/06/2019 to 09/16/2020           :            0.00

  Total patient balance on 09/16/2020                                 :            0.00


Current patient balance: 0.00                 Current insurance balance: 7865.00     Current account balance: 7865.00




   File No: 198856 - Luis Mesa
       Case 8:21-cv-00260-VMC-SPF Document 1-2 Filed 02/03/21 Page 16 of 20 PageID 46
                                        STATEMENT OF ACCOUNT
                                                                                                                Page: 2 of 5
                                                   Spinal Correction Center
                                                         515 Missouri Ave                                Tax ID:
                                                         Largo, FL, 33770                                  Date: 09/16/2020




       Luis Mesa
       301 Belche                                                                                 ICD Diagnosis codes
                                                                                                  S134XXA
                                                                                                  S233XXA
                                                                                                  S335XXA
                                                                                                  M791

Date       Service description           Pr       CPT           Fee Deductible     P.W-off      P.Paid   Ins.W-off      Ins.Paid

09/23/2019 CHIROPRACTIC ADJUSTMENT       F       98941       $95.00
09/23/2019 EXTREMITY ADJUSTMENT          F       98943       $45.00
09/25/2019 CHIROPRACTIC ADJUSTMENT       F       98941       $95.00
09/25/2019 THERAPEUTIC EXERCISE          F       97110      $120.00
09/30/2019 CHIROPRACTIC ADJUSTMENT       F       98941       $95.00
09/30/2019 THERAPEUTIC EXERCISE          F       97110      $120.00
10/02/2019 CHIROPRACTIC ADJUSTMENT       F       98941       $95.00
10/04/2019 CHIROPRACTIC ADJUSTMENT       F       98941       $95.00
10/07/2019 CHIROPRACTIC ADJUSTMENT       F       98941       $95.00
10/07/2019 1 UNIT EXERCISE               F       97110       $60.00
10/09/2019 CHIROPRACTIC ADJUSTMENT       F       98941       $95.00
10/09/2019 THERAPEUTIC EXERCISE          F       97110      $120.00
10/09/2019 EST PT REEXAM                 F       99214      $175.00
10/11/2019 CHIROPRACTIC ADJUSTMENT       F       98941       $95.00
10/11/2019 THERAPEUTIC EXERCISE          F       97110      $120.00
10/11/2019 EXTREMITY ADJUSTMENT          F       98943       $45.00




                                               PATIENT BALANCE

  Previous balance on 09/05/2019                                      :            0.00
  Selected transactions for period 09/06/2019 to 09/16/2020           :            0.00

  Total patient balance on 09/16/2020                                 :            0.00


Current patient balance: 0.00                 Current insurance balance: 7865.00     Current account balance: 7865.00




   File No: 198856 - Luis Mesa
       Case 8:21-cv-00260-VMC-SPF Document 1-2 Filed 02/03/21 Page 17 of 20 PageID 47
                                        STATEMENT OF ACCOUNT
                                                                                                                Page: 3 of 5
                                                   Spinal Correction Center
                                                         515 Missouri Ave                                Tax ID:
                                                         Largo, FL, 33770                                  Date: 09/16/2020




       Luis Mesa
       301 Belche                                                                                 ICD Diagnosis codes
                                                                                                  S134XXA
                                                                                                  S233XXA
                                                                                                  S335XXA
                                                                                                  M791

Date       Service description           Pr       CPT           Fee Deductible     P.W-off      P.Paid   Ins.W-off      Ins.Paid

10/14/2019 CHIROPRACTIC ADJUSTMENT       F       98941       $95.00
10/14/2019 THERAPEUTIC EXERCISE          F       97110      $120.00
10/14/2019 EXTREMITY ADJUSTMENT          F       98943       $45.00
10/17/2019 CHIROPRACTIC ADJUSTMENT       F       98941       $95.00
10/17/2019 THERAPEUTIC EXERCISE          F       97110      $120.00
10/22/2019 EXTREMITY ADJUSTMENT          F       98943       $45.00
10/22/2019 CHIROPRACTIC ADJUSTMENT       F       98941       $95.00
10/22/2019 THERAPEUTIC EXERCISE          F       97110      $120.00
10/24/2019 CHIROPRACTIC ADJUSTMENT       F       98941       $95.00
10/24/2019 THERAPEUTIC EXERCISE          F       97110      $120.00
10/25/2019 CHIROPRACTIC ADJUSTMENT       F       98941       $95.00
10/25/2019 THERAPEUTIC EXERCISE          F       97110      $120.00
10/29/2019 CHIROPRACTIC ADJUSTMENT       F       98941       $95.00
10/31/2019 CHIROPRACTIC ADJUSTMENT       F       98941       $95.00
11/04/2019 CHIROPRACTIC ADJUSTMENT       F       98941       $95.00
11/11/2019 CHIROPRACTIC ADJUSTMENT       F       98941       $95.00




                                               PATIENT BALANCE

  Previous balance on 09/05/2019                                      :            0.00
  Selected transactions for period 09/06/2019 to 09/16/2020           :            0.00

  Total patient balance on 09/16/2020                                 :            0.00


Current patient balance: 0.00                 Current insurance balance: 7865.00     Current account balance: 7865.00




   File No: 198856 - Luis Mesa
       Case 8:21-cv-00260-VMC-SPF Document 1-2 Filed 02/03/21 Page 18 of 20 PageID 48
                                        STATEMENT OF ACCOUNT
                                                                                                                Page: 4 of 5
                                                   Spinal Correction Center
                                                         515 Missouri Ave                                Tax ID:
                                                         Largo, FL, 33770                                  Date: 09/16/2020




       Luis Mesa
       301 Belch                                                                                  ICD Diagnosis codes
                                                                                                  S134XXA
                                                                                                  S233XXA
                                                                                                  S335XXA
                                                                                                  M791

Date       Service description           Pr       CPT           Fee Deductible     P.W-off      P.Paid   Ins.W-off      Ins.Paid

11/13/2019 CHIROPRACTIC ADJUSTMENT       F       98941       $95.00
11/15/2019 CHIROPRACTIC ADJUSTMENT       F       98941       $95.00
11/18/2019 CHIROPRACTIC ADJUSTMENT       F       98941       $95.00
11/18/2019 EST PT REEXAM                 F       99214      $175.00
11/22/2019 CHIROPRACTIC ADJUSTMENT       F       98941       $95.00
11/27/2019 CHIROPRACTIC ADJUSTMENT       F       98941       $95.00
11/27/2019 THERAPEUTIC EXERCISE          F       97110      $120.00
12/04/2019 CHIROPRACTIC ADJUSTMENT       F       98941       $95.00
12/05/2019 CHIROPRACTIC ADJUSTMENT       F       98941       $95.00
12/06/2019 CHIROPRACTIC ADJUSTMENT       F       98941       $95.00
12/09/2019 CHIROPRACTIC ADJUSTMENT       F       98941       $95.00
12/11/2019 CHIROPRACTIC ADJUSTMENT       F       98941       $95.00
12/13/2019 CHIROPRACTIC ADJUSTMENT       F       98941       $95.00
12/16/2019 CHIROPRACTIC ADJUSTMENT       F       98941       $95.00
12/18/2019 CHIROPRACTIC ADJUSTMENT       F       98941       $95.00
12/20/2019 CHIROPRACTIC ADJUSTMENT       F       98941       $95.00




                                               PATIENT BALANCE

  Previous balance on 09/05/2019                                      :            0.00
  Selected transactions for period 09/06/2019 to 09/16/2020           :            0.00

  Total patient balance on 09/16/2020                                 :            0.00


Current patient balance: 0.00                 Current insurance balance: 7865.00     Current account balance: 7865.00




   File No: 198856 - Luis Mesa
       Case 8:21-cv-00260-VMC-SPF Document 1-2 Filed 02/03/21 Page 19 of 20 PageID 49
                                          STATEMENT OF ACCOUNT
                                                                                                                 Page: 5 of 5
                                                    Spinal Correction Center
                                                          515 Missouri Ave                                Tax ID:
                                                          Largo, FL, 33770                                  Date: 09/16/2020




       Luis Mesa
       301 Belche                                                                                  ICD Diagnosis codes
                                                                                                   S134XXA
                                                                                                   S233XXA
                                                                                                   S335XXA
                                                                                                   M791

Date       Service description            Pr       CPT           Fee Deductible     P.W-off      P.Paid   Ins.W-off      Ins.Paid

12/20/2019 EST PT REEXAM                  F       99214      $175.00
01/10/2020 CHIROPRACTIC ADJUSTMENT        F       98941       $95.00
01/10/2020 THERAPEUTIC EXERCISE           F       97110      $120.00
01/22/2020 CHIROPRACTIC ADJUSTMENT        F       98941       $95.00
01/31/2020 CHIROPRACTIC ADJUSTMENT        F       98941       $95.00
02/07/2020 CHIROPRACTIC ADJUSTMENT        F       98941       $95.00
02/14/2020 CHIROPRACTIC ADJUSTMENT        F       98941       $95.00
02/19/2020 CHIROPRACTIC ADJUSTMENT        F       98941       $95.00
02/27/2020 CHIROPRACTIC ADJUSTMENT        F       98941       $95.00
03/06/2020 CHIROPRACTIC ADJUSTMENT        F       98941       $95.00
03/06/2020 THERAPEUTIC EXERCISE           F       97110      $120.00
                                 TOTAL:                     $7865.00       $0.00      $0.00       $0.00       $0.00        $0.00




                                                PATIENT BALANCE

  Previous balance on 09/05/2019                                       :            0.00
  Selected transactions for period 09/06/2019 to 09/16/2020            :            0.00

  Total patient balance on 09/16/2020                                  :            0.00


Current patient balance: 0.00                  Current insurance balance: 7865.00     Current account balance: 7865.00




   File No: 198856 - Luis Mesa
Case 8:21-cv-00260-VMC-SPF Document 1-2 Filed 02/03/21 Page 20 of 20 PageID 50
